DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 1/14/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrer et al.  (US 2013/0233027) in view of Kim et al.  (US 2010/0139011).
Regarding claims 1-2, Carrer discloses a laundry treating apparatus comprising: a tub (T); a drum rotatably disposed inside the tub (B, in Figure 1 mislabeled as “8”); a water level detecting pipe and configured to carry air, wherein a pressure change of the air corresponds to a water level of washing water in the tub (8, P); a sensor module connected to the water level detecting pipe and configured to detect the water level of washing water in the tub and a vibration of the tub (10, 13, 14, 17; abstract); and a sensor module mount that is disposed on an upper portion of an outer circumferential surface of the tub and that receives the sensor module therein (2, 3); wherein the sensor module mount is disposed at a front portion of the tub (Figure 1, left side of T).
Carrer does not expressly disclose a water discharger configured to discharge washing water from the tub; the water level detecting pipe being disposed at the water discharger.
Kim discloses a washing machine having a drum (12), a tub (11), a drain apparatus (19) provided at a lower portion of the tub (11) to drain water to the outside, and a water level 
Because it is known in the art to provide a drain apparatus and a water level detection unit at the drain apparatus, and the results of the modification would be predictable, namely, providing a known means of draining used liquid and detecting the water level in the tub, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a water discharger configured to discharge washing water from the tub; the water level detecting pipe being disposed at the water discharger.
Regarding claims 5-8, Carrer, in view of Kim, is relied upon as above and further results in: wherein the water discharger comprises an air chamber configured to accommodate air (Kim: 26), wherein a pressure of air in the air chamber is configured to change based on the water level of washing water in the tub (Kim: paragraph 61), and wh21Attorney Docket No.: 19819-1239001Client Ref. No.: OP-2019-1021-US-000/HA / LG Ref. No.: 19LWW021US02erein the water level detecting pipe is positioned vertically below the sensor module in a region between the air chamber and the sensor module (Carrer: P; Kim: 27); wherein the sensor module mount comprises: a first guide comprising a first guide protrusion that supports a first lateral side surface of the sensor module (Carrer: left wall of 2 above 2a); and a second guide comprising a second guide protrusion that supports a lateral second side surface of the sensor module (Carrer: left wall of 2 above 2a), and wherein the first guide protrusion and the second guide protrusion are configured to restrict movement of the sensor module in a left-right direction (Carrer, see location and structure of 2 and 10, 13, 14, 17); wherein the sensor module mount further comprises: a support that is disposed between the first guide and the second guide and that supports a rear surface of the sensor module (Carrer: rear wall of 2; see paragraph 21 
Regarding claims 9-12, Carrer, in view of Kim, is relied upon as above and further results in: wherein the sensor module mount comprises: a support that supports a rear surface of the sensor module (Carrer: 2a broadly and reasonably supports elements 10, 13, 14, 17); a first guide that extends from a first side of the support and that supports a first lateral side surface of the sensor module (Carrer: left side of 2 broadly and reasonably supports elements 10, 13, 
.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrer et al.  (US 2013/0233027), in view of Kim et al.  (US 2010/0139011), in view of Kang et al.  (WO 2018/066929; US 2019/0234989 relied upon as the translation) and Kwon et al.  (US 2012/0017648).
Regarding claim 13, Carrer, in view of Kim, is relied upon as above, but does not expressly disclose wherein the sensor module comprises: a housing that is in communication with the water level detecting pipe, the housing defining an opened portion; a printed circuit 
Kang discloses a multi-sensor device for measuring a water level of a washing machine and at the same time an acceleration (paragraph 10).  The multi-sensor device comprises: a housing (30) having a target medium inlet hole (H2) for pressure measurement of water supplied to a washing machine (paragraph 77), the housing defining an opened portion (see interior of 33); a printed circuit board substrate mounted inside the housing (51), the PCB substrate comprising: a pressure sensing element configured to detect a pressure of the target medium (20; note Figures 6 and 7, elements 11, W, 40), an acceleration sensing module configured to detect vibration (52; paragraph 51), and a terminal configured to transmit sensed values of the pressure sensor and the vibration sensor (11/12; paragraph 52); and a first housing that covers the opened portion of the housing while exposing the terminal (see upper portion of 33 and 31; see location of terminals 12 in Figures 1-4).  Note that Carrer discloses the pressure transducing device (Figure 1: 1) is attached to the tub (T).  Kwon discloses a washing machine having a tub (100, 120, 130), a vibration sensor (191) mounted to the tub for sensing 
Because it is known in the art to provide a sensor module as claimed and to fix a sensor module to a tub as claimed, and the results of the modification would be predictable, namely, use of a known sensor and a known mounting structure, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the sensor module comprises: a housing that is in communication with the water level detecting pipe, the housing defining an opened portion; a printed circuit board (PCB) substrate mounted inside the housing, the PCB substrate comprising: a pressure sensor configured to detect a pressure in the water level detecting pipe, a vibration sensor configured to detect the vibration of the tub, and a terminal configured to transmit sensed values of the pressure sensor and the vibration sensor; and a cover that covers the opened portion of the housing while exposing the terminal; and the sensor module mount that is disposed on an upper portion of an outer circumferential surface of the tub and receives the sensor module therein.
Claims 14 and 15 are considered to be met by Carrer, in view of Kim, and further in view of Kang and Kwon as applied above and which results in: wherein the housing comprises: a box that has an opened bottom at which the PCB substrate is seated (Kang: 33, 51); and a pipe connector that is disposed rearward of the box, that is in communication with an inner space of the box, and that is connected to the water level detecting pipe (Kang: see location of H2; Carrer: “P”); wherein the box defines: a pressure sensor space that is in communication with the water level detecting pipe and that accommodates the pressure sensor therein (Kang: see 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner




/DAVID G CORMIER/             Primary Examiner, Art Unit 1711